                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                   :
ANTONIO EGGLESTON
                                   :

     v.                            :    Civil Action No. DKC 18-3419

                                   :
SGT. McDOWELL
                                   :

                          MEMORANDUM OPINION

      Presently pending and ready for resolution in this civil

rights case is the motion to dismiss or in the alternative for

summary judgment filed by Defendant Sergeant Ryan J. McDowell

(“Defendant” or “Sgt. McDowell”).       (ECF No. 11).   The issues have

been briefed, and the court now rules, no hearing being deemed

necessary.     Local Rule 105.6.       For the following reasons, the

motion to dismiss, construed as a motion for summary judgment,

will be granted.

I.   Background

      This action arises from an incident at the Baltimore County

Department of Corrections on November 18, 2017, when Antonio

Eggleston, Plaintiff, was detained there as a pre-trial detainee.

In his unverified complaint, (ECF Nos. 1; 1-1), Plaintiff describes

the incident and alleges:

             I was assaulted . . . by Officer McDowell.  I
             was suppose[d] to be going to medical for a
             breathing treatment [due] to me having
             [asthma].    When I was confronted by Sgt.
             McDowell he was overly aggressive as if I had
          done something wrong to give him a reason to
          act in that manner. I was in total compliance
          [during] the time of this incident, but he
          continue[d] to be overly aggressive for [no
          apparent] reason. Telling me put my arms up
          in [which] they were. Normally the staff will
          let you come out into the corridor and do a
          pat   down   then   transfer  you   to   your
          destination.

          Sgt. McDowell left a part of my body
          vulnerable to this huge [steel] door, causing
          me to [lose] a large part of my finger. After
          my finger was shut and amputated in the door,
          I jump up [and] down, walking [and] yelling in
          a great deal of pain down the corridor.      I
          reveal   my   finger   and  I   was   bleeding
          [profusely] with my left marriage finger now
          disfigure[d]. I was astonish[ed and] scared
          and Sgt. McDowell set there nervously, saying
          oh shit, oh shit, and telling me shut the hell
          up. . . . Not once did he call the medical
          code or medical or anything or try to assist
          me in any type [of] fashion.

     Plaintiff     elaborates        that    “another    officer   came    and

transported [him] to medical.”              (ECF No. 1-1, at 3).     He does

allege that “[o]nce on the elevator Sgt. McDowell thought it was

wise to grab me by my collar and throw me against the wall.”

(Id.).   Other officers took over, told Sgt. McDowell to leave,

recovered his finger, and put it on ice.                The nurse said that

Plaintiff needed to be transferred off the unit for surgery.

Eventually,   he   went   to   the    hospital    for   surgery.   After   he

returned, he received no pain medicine and his hand got infected.


                                        2
     On November 11, 2018, Plaintiff filed a civil rights complaint

against Defendant.    (ECF No. 1).       On June 7, 2019, Defendant filed

the presently pending motion to dismiss or in the alternative for

summary judgment.     (ECF No. 11).       Attached to Defendant’s motion

are affidavits of Sgt. McDowell, Lt. Douglas Giza, Officer Pamela

Sterrette, photographs of the door, a log, incident reports, and

various medical records.    As relevant to the motion, Sgt. McDowell

avers that, while frisking or searching Plaintiff just outside the

sally port, Plaintiff pulled away, nearly kicking him in the face.

When asked why, Plaintiff showed him his left ring finger, which

was bleeding and partially amputated, and said it had been slammed

in the outer sally port door.            That door had been unlocked by

Officer Sterrette to allow Plaintiff to exit the sally port.        Once

unlocked, the door must be pushed or pulled to open it, but it has

a hydraulic hinge that automatically closes it. Lt. Giza was

summoned immediately by Sgt. McDowell and arrived within a minute.

Someone retrieved the amputated finger, and then Lt. Giza and Sgt.

McDowell escorted Plaintiff to the elevator to take him to the

medical department.    Plaintiff started crouching down as if he was

going into shock.      Lt. Giza instructed Sgt. McDowell to help

Plaintiff to his feet and assist him to exit the elevator.          Sgt.



                                     3
McDowell did so by grabbing him under his arm.     Once Plaintiff was

in medical, Sgt. McDowell returned to other duties.

      On July 10, 2019, Plaintiff responded to Defendant’s motion.

(ECF No. 13).      Plaintiff’s unverified response contests some of

the factual assertions.      As relevant to the motion, he seems to

allege that Sgt. McDowell did not let him stand clear of the door

when he exited the sally port, so that when Sgt. McDowell removed

his foot, the automatic door shut on his finger. He further states

that, on the elevator, Lt. Giza never told Sgt. McDowell to do

anything: “The defendant, the wise guy, took it upon himself to

continue to assault me by throwing me up against the elevator[,]

using techniques that they use on inmates being transferred and

[that are] being [noncompliant].     Telling me face the wall shoving

and kicking my legs and being verbally disrepectful.”         (ECF No.

13, at 1).

II.   Standard of Review

      The purpose of a motion to dismiss pursuant to Fed.R.Civ.P.

12(b)(6) is to test the sufficiency of the complaint.     See Edwards

v. Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999).    The Supreme Court

of the United States articulated the proper framework for analysis:

             Federal Rule of Civil Procedure 8(a)(2)
             requires only “a short and plain statement of
             the claim showing that the pleader is entitled
             to relief,” in order to “give the defendant
                                    4
            fair notice of what the . . . claim is and the
            grounds upon which it rests.”        Conley v.
            Gibson, 355 U.S. 41, 47 (1957).         While a
            complaint attacked by a Rule 12(b)(6) motion
            to dismiss does not need detailed factual
            allegations, ibid.; Sanjuan v. American Bd. of
            Psychiatry and Neurology, Inc., 40 F.3d 247,
            251 (7th Cir. 1994), a plaintiff’s obligation
            to   provide    the       “grounds”    of    his
            “entitle[ment] to relief” requires more than
            labels and conclusions, and a formulaic
            recitation of the elements of a cause of
            action will not do, see Papasan v. Allain, 478
            U.S. 265, 286 (1986) (on a motion to dismiss,
            courts “are not bound to accept as true a legal
            conclusion couched as a factual allegation”).
            Factual allegations must be enough to raise a
            right to relief above the speculative level,
            see 5 C. Wright & A. Miller, Federal Practice
            and Procedure § 1216, pp. 235-236 (3d ed.
            2004) (hereinafter Wright & Miller) (“[T]he
            pleading must contain something more . . .
            than . . . a statement of facts that merely
            creates a suspicion [of] a legally cognizable
            right of action”), on the assumption that all
            the allegations in the complaint are true
            (even if doubtful in fact), see, e.g.,
            Swierkiewicz v. Sorema N.A., 534 U.S. 506,
            508, n.1 (2002); Neitzke v. Williams, 490 U.S.
            319, 327 (1989) (“Rule 12(b)(6) does not
            countenance . . . dismissals based on a
            judge's disbelief of a complaint's factual
            allegations”); Scheuer v. Rhodes, 416 U.S.
            232, 236 (1974) (a well-pleaded complaint may
            proceed even if it appears “that a recovery is
            very remote and unlikely”).

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnotes

omitted).   This standard does not require a defendant to establish

“beyond doubt” that plaintiff can prove no set of facts in support

of his claim which would entitle him to relief.     Id.   at 561.   Once
                                 5
a claim has been stated adequately, it may be supported by showing

any set of facts consistent with the allegations in the complaint.

Id. at 562.   The court need not, however, accept unsupported legal

allegations, see Revene v. Charles Cty. Comm'rs, 882 F.2d 870, 873

(4th Cir. 1989), legal conclusions couched as factual allegations,

see Papasan v. Allain, 478 U.S. 265, 286 (1986), or conclusory

factual allegations devoid of any reference to actual events, see

United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir.

1979).

     A motion for summary judgment will be granted only if there

exists no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law.   See Fed.R.Civ.P.

56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).      The moving

party bears the burden of showing that there is no genuine issue

as to any material fact.    However, no genuine issue of material

fact exists if the nonmoving party fails to make a sufficient

showing on an essential element of his or her case as to which he

or she would have the burden of proof.   Celotex Corp., 477 U.S. at

322-23.   Therefore, on those issues on which the nonmoving party

has the burden of proof, it is his or her responsibility to

confront the summary judgment motion with an affidavit or other

                                 6
similar evidence showing that there is a genuine issue for trial.

Summary judgment is appropriate under Fed.R.Civ.P. 56(c) when

there is no genuine issue as to any material fact, and the moving

party is plainly entitled to judgment in its favor as a matter of

law. In Anderson, the Supreme Court explained that, in considering

a motion for summary judgment, “the judge’s function is not himself

to weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.”    477 U.S.

at 249. A dispute about a material fact is genuine “if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.”   Id. at 248.   Thus, “the judge must ask himself

not whether he thinks the evidence unmistakably favors one side or

the other but whether a fair-minded jury could return a verdict

for the [nonmoving party] on the evidence presented.”   Id. at 252.

     In undertaking this inquiry, a court must view the facts and

the reasonable inferences drawn therefrom “in the light most

favorable to the party opposing the motion.”      Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962));

see also E.E.O.C. v. Navy Fed. Credit Union, 424 F.3d 397, 405 (4th

Cir. 2005).   The mere existence of a “scintilla” of evidence in

support of the non-moving party’s case is not sufficient to

                                  7
preclude an order granting summary judgment.                    See Anderson, 477

U.S. at 252.         This court has previously held that “a party cannot

create a genuine dispute of material fact through mere speculation

or compilation of inferences.”                Shin v. Shalala, 166 F.Supp.2d

373, 375 (D.Md. 2001).              Indeed, this court has an affirmative

obligation to prevent factually unsupported claims and defenses

from going to trial.           See Drewitt v. Pratt, 999 F.2d 774, 778-79

(4th Cir. 1993) (quoting Felty v. Graves-Humphreys Co., 818 F.2d

1126, 1128 (4th Cir. 1987)).

III.   Analysis

       Although      styled    as   a   motion   to    dismiss    or    for   summary

judgment, the gist of Defendant’s argument relies on reference to

the material attached to the motion which consists of affidavits.

Although advised of the opportunity to present evidence, such as

affidavits      or    declarations,      Plaintiff’s        materials   are   not   in

evidentiary form.             Instead, he disputes some of the factual

assertions made by Defendant.              Accordingly, the motion will be

considered under the summary judgment standard.

       A.    Excessive Force

       “[T]he    Due     Process    Clause     of     the    Fourteenth   Amendment

‘protects a pretrial detainee from the use of excessive force that

amounts to punishment,’ Graham v. Connor, 490 U.S. 386, 395 n.10

                                          8
(1989),    and   is    not   ‘an   incident    of   some    other   legitimate

governmental purpose.’ Bell v. Wolfish, 441 U.S. 520, 538 (1979).”

Duff v. Potter, 665 F.App’x 242, 244 (4th Cir. 2016).               A pretrial

detainee must show “that the force purposely or knowingly used

against    him   was     objectively       unreasonable.”       Kingsley    v.

Hendrickson, 135 S.Ct. 2466, 2473 (2015).                  Force applied to

maintain or restore discipline is not unreasonable.                 Mathis v.

Somerset Cty. Det. Ctr., No. 18-223-ELH, 2019 WL 4958066, at *9

(D.Md. Oct. 8, 2019) (citing Hudson v. McMillian, 503 U.S. 1, 6-7

(1992)).

     The Supreme Court has cautioned that it is first necessary to

show that a defendant’s conduct was deliberate:

            That is because, as we have stated, “liability
            for    negligently     inflicted     harm   is
            categorically   beneath   the    threshold  of
            constitutional   due   process.”    County  of
            Sacramento v. Lewis, 523 U.S. 833, 849, 118
            S.Ct. 1708, 140 L.Ed.2d 1043 (1998) (emphasis
            added). See also Daniels v. Williams, 474 U.S.
            327, 331, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986)
            (“Historically, this guarantee of due process
            has been applied to deliberate decisions of
            government officials to deprive a person of
            life, liberty, or property”). Thus, if an
            officer’s Taser goes off by accident or if an
            officer unintentionally trips and falls on a
            detainee, causing him harm, the pretrial
            detainee cannot prevail on an excessive force
            claim. But if the use of force is deliberate—
            i.e., purposeful or knowing—the pretrial
            detainee's claim may proceed.

                                       9
Kingsley, 135 S. Ct. at 2472.

     While    Plaintiff      clearly    believes   that   Sgt.    McDowell   was

unduly aggressive in his attitude, there is no evidence that he

deliberately caused the door to close on Plaintiff’s finger.                 At

best, he could have been negligent in having Plaintiff stand where

his hand was dangerously close to the heavy door.                 Without more,

there can be no constitutional claim for excessive force from the

initial injury to Plaintiff’s finger.            Plaintiff also takes issue

with the account of the physical interaction on the elevator,

claiming that Sgt. McDowell committed an assault rather than

touched him in an effort to help him to his feet.                  He has not,

however,     gone   beyond    his      own   unverified    bald    allegations.

Plaintiff, who obviously had been seriously injured, was in much

pain, and had difficulty remaining upright.               Any touching on the

elevator has not been shown to be anything other than a normal

effort to assist.         Accordingly, Sgt. McDowell is entitled to

summary judgment on Plaintiff’s claim for excessive force.

     B.      Deliberate Indifference to Serious Medical Need

     Judge Chuang recently discussed the standard applicable to a

claim of denial of medical care by a pretrial detainee:

             The Due Process Clause of the Fourteenth
             Amendment protects the rights of pretrial
             detainees to receive adequate medical care.
             Brown v. Harris, 240 F.3d 383, 388 (4th Cir.
                                  10
          2001) (stating that “the Due Process Clause of
          the Fourteenth Amendment, rather than the
          Eighth Amendment, mandates the provision of
          medical care” [to] pretrial detainees “who
          require it”) (citation omitted)); Hill v.
          Nicodemus, 979 F.2d 987, 990-91 (4th Cir.
          1992). Pretrial detainees “retain at least
          those    constitutional    rights   [held]   by
          convicted prisoners.” Bell v. Wolfish, 441
          U.S. 520, 545 (1979); see Patten v. Nichols,
          274 F.3d 829, 834 (4th Cir. 2001). Accordingly,
          the United States Court of Appeals for the
          Fourth Circuit has held that the Eighth
          Amendment deliberate indifference standard
          applies to Fourteenth Amendment claims by
          pretrial detainees of inadequate medical
          treatment. Hill, 979 F.2d at 991-92 (“[P]rison
          officials violate detainee’s rights to due
          process when they are deliberately indifferent
          to    serious   medical    needs.”   (citations
          omitted)); see also Young v. City of Mount
          Rainier, 238 F.3d 567, 575 (4th Cir. 2001)
          (“[D]eliberate indifference to the serious
          medical needs of a pretrial detainee violates
          the due process clause.”); Gordon v. Kidd, 971
          F.2d 1087, 1094 (4th Cir. 1992) (citation
          omitted) (“Pretrial detainees, like inmates
          under active sentence, are entitled to medical
          attention, and prison officials violate
          detainees’ rights to due process when they are
          deliberately indifferent to serious medical
          needs.”); Belcher v. Oliver, 898 F.2d 32, 34
          (4th Cir. 1990) (“The Fourteenth Amendment
          right of pretrial detainees, like the Eighth
          Amendment right of convicted prisoners,
          requires that government officials not be
          deliberately indifferent to any serious
          medical needs of the detainee.”).

Gattuso v. C.C.S. Med. Dep., No. 18-3470-TDC, 2020 WL 488954, at

*3 (D.Md. Jan. 29, 2020).     The test requires showing that the

medical condition is objectively serious, and that, subjectively,
                                11
the official knew of and disregarded an excessive risk to the

inmate’s health or safety.       Again, the standard is something more

than mere negligence.          Under this standard, Plaintiff neither

stated nor demonstrated a claim for deliberate indifference to a

serious medical need by Sgt. McDowell.           Sgt. McDowell clearly

understood the serious medical situation and did not ignore it.

Help was on the scene immediately, summoned by Sgt. McDowell, who

also helped to get Plaintiff to the medical unit.         Sgt. McDowell

was not involved in any further medical care or decisions and no

other correctional staff are named as Defendants.             Accordingly,

summary judgment is appropriate as to this claim.

IV.   Conclusion

      For   the    foregoing     reasons,   Plaintiff   has    failed   to

demonstrate a dispute of material fact as to his claims for

excessive force and indifference to medical care.              Defendant’s

motion for summary judgment will be granted by separate order.          In

addition, Plaintiff’s motion to transfer venue, (ECF No. 15), is

denied as moot.

                                             /s/
                                   DEBORAH K. CHASANOW
                                   United States District Judge




                                     12
